



Exhibit 10.3
AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered into as of
February 16, 2018, by and between The New Home Company Inc., a Delaware
corporation (the “Company”) and John M. Stephens (“Executive”). Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement (as defined below).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of May 29, 2015, as amended by that certain amendment dated
as of February 16, 2017 (as amended, the “Employment Agreement”) which sets
forth the terms and conditions of Executive’s employment by the Company; and


WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of the date hereof:


1.The first two sentences in Section 4(c) of the Employment Agreement are hereby
deleted and replaced with the following two sentences:


“If the Employment Period ends on account of Termination Without Cause or
Termination for Good Reason but is not a CIC Qualifying Termination, Executive
shall receive a severance payment (the “Severance Payment”) in an amount equal
to one times the sum of (A) Executive’s Base Salary at the time of termination
(or, in the event of a Termination for Good Reason, the Base Salary prior to the
event constituting Good Reason if such Base Salary is higher than the Base
Salary at the time of termination) plus (B) the greater of the target annual
cash incentive bonus for the year in which such termination occurs and the
average annual bonus paid to Executive during the three most recently completed
years prior to Executive’s termination of employment. If the Employment Period
ends on account of a CIC Qualifying Termination, Executive shall receive a
severance payment (the “CIC Severance Payment”) in an amount equal to two times
the sum of (A) Executive’s Base Salary at the time of termination (or, in the
event of a Termination for Good Reason, the Base Salary prior to the event
constituting Good Reason if such Base Salary is higher than the Base Salary at
the time of termination) plus (B) the greater of the target annual cash
incentive bonus for the year in which the CIC Qualifying Termination occurs and
the average annual bonus paid to Executive during the three most recently
completed years prior to Executive’s termination of employment.”
    
2.This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement.


3.Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.













--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]
    









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto.




THE NEW HOME COMPANY INC.,
a Delaware corporation




By:    /s/ H. Lawrence Webb
Name:    H. Lawrence Webb
Title:    Chief Executive Officer








“EXECUTIVE”


/s/ John M. Stephens
John M. Stephens







